
	
		I
		111th CONGRESS
		1st Session
		H. R. 708
		IN THE HOUSE OF REPRESENTATIVES
		
			January 27, 2009
			Mr. Smith of New
			 Jersey (for himself, Mr.
			 Sensenbrenner, Mr. Stupak,
			 and Ms. Ros-Lehtinen) introduced the
			 following bill; which was referred to the Committee on Foreign
			 Affairs
		
		A BILL
		To restrict assistance to foreign organizations that
		  perform or actively promote abortions.
	
	
		1.Restriction on assistance to
			 foreign organizations that perform or actively promote abortionsSection 104 of the Foreign Assistance Act of
			 1961 (22 U.S.C. 2151b) is amended—
			(1)by
			 redesignating subsection (g) as subsection (h); and
			(2)by inserting after
			 subsection (f) the following:
				
					(g)Restriction on
				assistance to foreign organizations that perform or actively promote
				abortions
						(1)Performance of
				abortions(A)Notwithstanding any other provision of law,
				no funds appropriated for population planning activities or other population
				assistance may be made available for any foreign private, nongovernmental, or
				multilateral organization until the organization certifies that it will not,
				during the period for which the funds are made available, perform abortions in
				any foreign country, except where the life of the mother would be endangered if
				the pregnancy were carried to term or in cases of forcible rape or
				incest.
							(B)Subparagraph (A) may not be construed to
				apply to the treatment of injuries or illnesses caused by legal or illegal
				abortions or to assistance provided directly to the government of a country.
							(2)Lobbying
				activities(A)Notwithstanding any other provision of law,
				no funds appropriated for population planning activities or other population
				assistance may be made available for any foreign private, nongovernmental, or
				multilateral organization until the organization certifies that it will not,
				during the period for which the funds are made available, violate the laws of
				any foreign country concerning the circumstances under which abortion is
				permitted, regulated, or prohibited, or engage in any activity or effort to
				alter the laws or governmental policies of any foreign country concerning the
				circumstances under which abortion is permitted, regulated, or prohibited.
							(B)Subparagraph (A) shall not apply to
				activities in opposition to coercive abortion or involuntary sterilization.
							(3)ApplicabilityThe
				prohibitions of this subsection apply to funds made available to a foreign
				organization either directly or as a subcontractor or subgrantee, and the
				required certifications apply to activities in which the organization engages
				either directly or through a subcontractor or
				subgrantee.
						.
				
			
